Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 1 of 11 PAGEID #: 246

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 1:20-cr-12
Plaintiff, : Judge Susan J. Dlott
v. : ORDER DENYING DEFENDANT’S
MOTION TO SUPPRESS
FREDERICK HILL,
Defendant.

This matter is before the Court on Defendant’s Motion to Suppress Evidence seized from
a search of Defendant Frederick Hill’s vehicle after an alert by a K-9 during a traffic stop (Doc.
21).! The United States opposes the Motion. (Doc. 22.) On March 9, 2021, the Court held a
hearing on Defendant’s Motion. For the reasons that follow, Defendant’s Motion will be
DENIED.
I. BACKGROUND

A. Facts

At the March 9, 2021 hearing, the Government called two witnesses, Officer Brandon
Ramirez and Officer Mike Doughman, to testify to the facts surrounding a traffic stop of the
Defendant’s vehicle on October 24, 2019.”

The first witness, Officer Brandon Ramirez, is the Middletown, Ohio police officer who
initiated a traffic stop of Defendant’s vehicle. Officer Ramirez was an officer with the

Middletown, Ohio Police Department from 2010 until 2020. He has since changed forces and is

 

! The Court addresses Defendant’s Motion to Suppress and for Franks Hearing (Doc. 48) by separate Order as it
arises from a different set of facts.

? The traffic stop was captured by Officer Ramirez’s police cruiser’s dash camera, which was entered into evidence
as Government Exhibit 1. The video has no audio.
Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 2 of 11 PAGEID #: 247

employed as a police officer in Sunberry, Ohio. Prior to graduating from the police academy, he
was employed as security forces in the United States Air Force on bases in Korea and Texas.

In the early morning of October 24, 2019, Officer Ramirez was running radar for speed
enforcement in Middletown, Ohio. He observed Defendant Frederick Hill driving a Dodge
Charger northbound on Verity Parkway in Middletown, Ohio. Because Officer Ramirez heard
Defendant rev his engine and observed his car going 50 miles per hour in a 25-mile-per-hour
zone, he commenced a stop of Defendant’s vehicle.

Officer Ramirez pulled behind Defendant’s Dodge Charger, activated his lights, and
signaled for Defendant to pull over. Defendant complied by pulling into a parking lot on Verity
Parkway. Officer Ramirez approached the driver’s side of the Defendant’s gray Dodge Charger.
(Gov. Ex. 1 at 1:00.) Using a flashlight, Officer Ramirez requested Defendant’s license and
registration. He observed that Defendant was not wearing his seatbelt. He also noticed the
Defendant avoided making eye contact with him and that Defendant’s breathing changed, such
that his chest was moving and he had an elevated breathing rate. In Officer Ramirez’s
experience, individuals who avoid making eye contact and engage in nervous behavior possibly
are in possession of narcotics or weapons or have a warrant out for them.

Defendant asked for permission to retrieve his identification from his back pocket, to
which Officer Ramirez agreed. Defendant was very cooperative and handed over his license.
Officer Ramirez began walking back to his cruiser with Defendant’s license in hand. (/d. at
1:26.) Officer Ramirez recognized the Defendant’s name on his license. He recalled a fellow
police officer who worked the same shift as him recently told him he stopped a Freddy Hill and

discovered a gun in his vehicle.
Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 3 of 11 PAGEID #: 248

Upon returning to his cruiser, Officer Ramirez requested dispatch send an additional
police officer as well as a K-9 to conduct a free air sniff around Defendant’s vehicle. No K-9
was available in Middletown, Ohio, so Officer Ramirez requested support from the nearby
jurisdiction of Monroe, Ohio. Office Ramirez testified that he requested assistance because he
was familiar with Defendant’s name and needed assistance to do overwatch of the vehicle and
provide backup. Officer Ramirez also ran Defendant’s information from his license and
registration through the “CAD” system with dispatch and began preparing a handwritten traffic
ticket.

About nine minutes later, Officer Ramirez returned to the Defendant’s driver’s side
window and briefly interacted with the Defendant at that time. (/d. at 10:36.) He does not recall
what the discussion was about, but it is possible he asked for consent to search his vehicle. After
that interaction, Officer Porter arrived to the scene to assist, at which time Officer Ramirez
briefed Officer Porter on the situation.

About seven and a half minutes after Officer Porter’s arrival, Officer Ramirez
approached Defendant’s vehicle to ask Defendant if he had any weapons and if he would consent
to a pat down. (/d. at 18:55.) Around this time, Officer Doughman with the Monroe, Ohio
Police Department arrived to the scene with his K-9 partner, Helix. Officer Doughman testified
that he works on canine patrol and is trained as a canine unit officer. He and Helix have
completed certifications in narcotics, including detecting marijuana.°

Officer Ramirez conducted a pat down, and then asked Defendant to step away from the

vehicle to allow a free-air canine sniff of the vehicle. Officer Doughman then approached Hill’s

 

3 The Government entered Exhibits 3 and 4, which are Officer Doughman and Helix’s Certifications in “Patrol
Related Canine Unit Evaluation” and “Special Purpose Canine Unit Evaluation” respectively, both with
certifications running from December 19, 2018 through December 27, 2019. The Certifications were issued by the
Office of the Attorney General of Ohio.
Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 4 of 11 PAGEID #: 249

vehicle with Helix. (/d. at 19:54.) Helix alerted on the vehicle during the sniff multiple times,
the first of which was on the passenger side (/d. at 20:05). Immediately after the sniff, Officer
Ramirez testified that he opened the door for Hill to turn off his cell phone in the vehicle because
it was a noise distraction to the vicinity. After that, Officer Ramirez searched the driver’s
compartment of the vehicle while Officer Doughman searched the front passenger area.

Officer Ramirez retrieved a loaded firearm from the vehicle, and Officer Doughman
located marijuana shake, or residue, on the passenger side floorboard and carpet. Hill was
arrested. (/d. at 22:32.) A gun and ammunition were placed in an envelope.’ Hill was booked
and charged with speeding, a seatbelt violation, possessing weapons under disability, and
improper handling of a loaded firearm in a motor vehicle.

The beginning of the traffic stop until the point of the K-9 search was approximately
nineteen minutes. When questioned about whether there was any idle time spent merely waiting
for the K-9, Officer Ramirez responded that there was “very, very minimal, if any” idle time
waiting for the K-9. In Office Ramirez’s experience, it typically takes between twelve to twenty
minutes from the minute he pulls someone over until a traffic ticket is written. Officer Ramirez
testified that he did nothing to deliberately prolong the stop with the Defendant.

B. Procedural History

On February 6, 2020, Defendant was indicted for possession of a firearm by a convicted
felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Doc. 14.) On May 7, 2020,
Defendant filed a Motion to Suppress evidence, which is the Motion this Order addresses. (Doc.

21.) On May 22, 2020, the Government responded in opposition. (Doc. 22.)

 

4 Government Exhibit 2, a photograph of the weapon retrieved from Hill’s vehicle, was admitted into evidence.

4
Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 5 of 11 PAGEID #: 250

On June 3, 2020, a Superseding Indictment charged the Defendant with four counts of 18
U.S.C. §§ 922(g)(1) and 924(a)(2) and one count of possession with intent to distribute 40 or
more grams of fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B). (Doc. 23.)
Count 2 arises from the October 24, 2019 traffic stop at issue (Doc. 21). The three new charges
arise from search warrants which authorized the search of two residences. On January 1, 2021,
Defendant filed a new Motion to Suppress and for Franks Hearing (Doc. 48) relating to the new
charges, which the Court addresses by separate Order. On March 9, 2021, the Court held a
hearing and took both Motions under advisement.

Defendant argues that the warrantless search of his vehicle violates the Fourth
Amendment. He asserts three main arguments in support of suppression of the evidence seized
from his vehicle: (1) the initial stop of his vehicle was not supported by probable cause; (2) his
detention was prolonged beyond that which is necessary to effectuate the purpose of the stop,
and no reasonable suspicion supported prolonging the stop; and (3) Helix’s positive alert to
Hill’s vehicle is unreliable. For the reasons that follow, the Defendant’s Motion to Suppress will
be DENIED.

I. LAW

“The Fourth Amendment safeguards ‘{t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.” United States
v. Winters, 782 F.3d 289, 295 (6th Cir. 2015) (citing U.S. Const. amend. IV). “[S]topping an
automobile and detaining its occupants constitute a ‘seizure’ within the meaning of [the Fourth
Amendment], even though the purpose of the stop is limited and the resulting detention quite
brief.” Jd. (citing Delaware v. Prouse, 440 U.S. 648, 653 (1979)). Whether a stop passes

constitutional muster is analyzed under the temporary detention standard set forth in Terry v.
Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 6 of 11 PAGEID #: 251

Ohio, 392 U.S. 1 (1968), and its progeny. /d. at 295-96 (citing United States v. Everett, 601
F.3d 484, 488 (6th Cir. 2010)). Under this framework, the stop must be both (1) “justified at its
inception” and (2) “reasonably related in scope to the circumstances which justified the
interference in the first place.” Jd. at 296 (citing Terry, 392 U.S. at 20). “If an officer develops
reasonable and articulable suspicion of criminal activity during a stop, ‘he may extend [the]
traffic stop long enough to confirm or dispel his suspicions. Any such extension, though, must be
limited in scope and duration.”” Jd. (internal citations removed) (citing United States v. Johnson,
482 F. App’x 137, 143 (6th Cir. 2012)).
Il. ANALYSIS

A. Initial Stop

It is well-established that where an officer has probable cause to believe a traffic violation
has occurred, the resultant stop is not unlawful and does not violate the Fourth Amendment.
Winters, 782 F.3d at 296 (initial stop of vehicle justified where the officer witnessed the vehicle
speeding and had probable cause to believe a traffic violation was occurring). Officer Ramirez
testified that he observed Defendant driving fifty miles per hour in a twenty-five-mile-per-hour
zone, which gave him probable cause to believe a traffic violation was occurring. Thus, the
initial traffic stop was justified.

B. Whether the Stop was Prolonged by the K-9 Drug Sniff

“[A] seizure that is lawful at its inception can violate the Fourth Amendment if its
manner of execution unreasonably infringes interests protected by the Constitution.” Jd. at 297
(citing I/linois v. Caballes, 543 U.S. 405, 407 (2005)). “Under the second step of the Terry
framework, a traffic stop ‘must ... last no longer than is necessary to effectuate the purpose of the

stop,’ and ‘the investigative methods employed should be the least intrusive means reasonably
Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 7 of 11 PAGEID #: 252

available to verify or dispel the officer’s suspicion in a short period of time.’” Jd. (citing Florida
v. Royer, 460 U.S. 491, 500 (1983)). “Once the original purpose of the traffic stop—here,
investigating a speeding violation—has been completed, the occupants ‘cannot be further
detained unless something that occurred during the stop caused the officer to have a reasonable
and articulable suspicion that criminal activity was afoot.’” Jd. (citing United States v. Hill, 195
F.3d 258, 264 (6th Cir. 1999)). In determining the reasonable duration of a stop, “it [is]
appropriate to examine whether the police diligently pursued [the] investigation.” Rodriguez v.
United States, 575 U.S. 348, 354 (2015) (citing United States v. Sharpe, 470 U.S. 675, 685
(1985)).

The use of a trained narcotics dog during a lawful traffic stop “generally does not
implicate legitimate privacy interests.” Caballes, 543 U.S. at 409. However, an officer may not
prolong a traffic stop for the purpose of conducting a drug sniff, a crime-detecting action not
typically incident to a traffic stop, without independent reasonable suspicion to detain the
motorist. Rodriguez, 575 U.S. at 350. In Rodriguez, the Supreme Court rejected the argument
that prolonging a traffic stop for the purpose of a drug sniff was de minimus and remanded the
case back to the Eight Circuit Court of Appeals on the question of whether reasonable suspicion
supported the extended stop for the purpose of conducting a drug sniff. Jd. at 357-58.

Although the drug sniff in Rodriguez occurred after a traffic ticket was written, the Court
pointed out that authority for a seizure does not hinge on when a traffic ticket is written but
rather if the traffic stop is prolonged beyond the time reasonably required to complete the
mission of issuing a ticket for the violation. Jd. at 350-51. “‘Authority for the seizure thus ends
when tasks tied to the traffic infraction are—or reasonably should have been—completed;’

whichever comes first.” United States v. Lott, 954 F.3d 919, 923-24 (6th Cir. April 1, 2020)
Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 8 of 11 PAGEID #: 253

(citing Hernandez v. Boles, 949 F.3d 251, 256 (6th Cir. 2020) (quoting Rodriguez, 575 U.S. at
354)). Aside from determining whether to issue a traffic ticket, the officer’s mission includes
ordinary inquiries incident to the traffic stop, like checking the driver’s license, determining
whether there are outstanding warrants against the driver, and inspecting the automobile’s
registration and proof of insurance. Rodriguez, 575 U.S. at 355. “Lacking the same close
connection to roadway safety as the ordinary inquiries, a dog sniff is not fairly characterized as
part of the officer’s traffic mission.” Jd. at 356. Thus, as to a dog sniff, “[t]he critical question,
then, is not whether the dog sniff occurs before or after the officer issues a ticket ... but whether
conducting the sniff ‘prolongs’—i.e., adds time to—‘the stop.’” /d. at 357.

Recently, this court determined a traffic stop was not unnecessarily prolonged for twelve
to thirteen minutes to conduct a drug sniff in United States v. Windston-Stroud, No. 3:19-cr-179,
2020 WL 2512851, at *6 (S.D. Ohio May 15, 2020) (J. Rose). In that case, the defendant was
pulled over for illegal window tint. Jd. at *2. The officers called a K-9 to the scene due to the
driver’s drug and gun history, with approximately twelve to thirteen minutes elapsing between
the time the officers initiated the traffic stop and the drug sniff. /d. Officers discovered during
the stop that the defendant was on parole. /d. The Court determined that the dog sniff did not
prolong the seizure and the defendant did not offer evidence to counter the conclusion. /d. at *6.

Similarly, in United States v. Lott, the Sixth Circuit affirmed the district court’s denial of
the defendant’s suppression motion where a defendant who was pulled over for a roadside
violation challenged the duration of the stop. 954 F.3d at 923. Similar to the case at bar, the
defendant was extremely nervous in interacting with the trooper who pulled him over. /d. at 921.
The trooper conveyed he was not going to issue a traffic citation but returned to his police

vehicle to run the driver’s license through his computer system for outstanding warrants. Id.
Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 9 of 11 PAGEID #: 254

The trooper then returned to the defendant’s vehicle to question him while a warrant search was
running in his patrol car, the last of the tasks to complete the traffic stop. /d. at 924. During that
questioning, defendant admitted to possessing marijuana. /d. There was no evidence the trooper
delayed his return to the patrol car beyond the time search results may have been returned. /d. at
925. The record also lacked a timeline for when the trooper should have expected the results of
the warrant search to return. /d. “The record therefore provides no basis for concluding that the
warrant search had finished by the time [defendant] admitted to possessing marijuana.” Id.
Viewing the facts in light most favorable to the government, the standard on review of a district
court’s denial of a suppression motion, it was not clear error for the district court to find that the
marijuana admission occurred within the temporal scope of the tasks incident to the initial traffic
stop. Id.

In this case, the Defendant was detained for approximately nineteen minutes before the
K-9 alerted during the drug sniff, which is within the range of time Officer Ramirez testified a
typical traffic stop takes. He testified he did nothing to prolong the stop and was completing
tasks incident to the traffic stop while waiting for the K-9 unit to arrive. According to Officer
Ramirez, those tasks included obtaining driver’s license and registration, speaking with the
Defendant, requesting backup and a K-9 unit, running Defendant’s information through the
“CAD” system with dispatch, briefing Officer Porter when he arrived to the scene, and writing
up the ticket, which included two different violations. There is no evidence that those tasks were
completed prior to Helix’s alert on the vehicle.

The Court found Officer Ramirez to be a credible witness. Defendant did not elicit any
testimony that the stop was purposefully prolonged to conduct the K-9 sniff or that the stop took

an unreasonable amount of time. It is unknown when the traffic ticket was completed or
Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 10 of 11 PAGEID #: 255

reasonably should have been completed. The traffic ticket and “CAD” logs were not entered into
evidence. However, the duration of the stop until the K-9 alerted during the drug sniff was
within the range of time Officer Ramirez testified a typical traffic stop takes. On this record, the
Court finds that the stop was not unnecessarily prolonged. Accordingly, the Court finds no
Fourth Amendment violation.

C. Alert by a Trained and Certified Drug-Detection Canine

The law is well-established that an alert by a properly trained narcotics dog while sniffing
a vehicle is sufficient to establish probable cause for a search of the vehicle. United States v.
Diaz, 25 F.3d 392, 393-94 (6th Cir. 1994). In Florida v. Harris, 568 U.S. 237, 246-47 (2013), the

Supreme Court set forth the standard for determining that a narcotics dog has been properly trained:

[E]vidence of a dog’s satisfactory performance in a certification or training program
can itself provide sufficient reason to trust his alert. If a bona fide organization has
certified a dog after testing his reliability in a controlled setting, a court can presume
(subject to any conflicting evidence offered) that the dog’s alert provides probable
cause to search. The same is true, even in the absence of formal certification, if the
dog has recently and successfully completed a training program that evaluated his
proficiency in locating drugs.

Officer Doughman testified that he and Helix were certified in narcotics recognition at the time
the traffic stop occurred. Those Certifications were issued by the Office of the Attorney General
of Ohio and current at the time of Helix’s alert on the Defendant’s vehicle. As Helix is a
properly trained narcotics dog, the search of Defendant’s car based upon Helix’s alert was lawful

and did not violate the Fourth Amendment.

 

5 Because the Court finds the stop was not unnecessarily prolonged and probable cause was established when Helix
alerted, it need not address the issue of reasonable suspicion.

10
Case: 1:20-cr-00012-SJD Doc #: 54 Filed: 04/07/21 Page: 11 of 11 PAGEID #: 256

IV. CONCLUSION

For the reasons set forth herein, the Defendant’s Motion to Suppress (Doc. 21) is
DENIED.

IT IS SO ORDERED.

ides Susan J. Dlott {
United States District @ourt

 
